Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 1/27/2022, with respect to the rejection(s) of claim(s) under double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Claim Objections
Claims 23, 24, 29 and 30 are objected to because of the following informalities:  Claims 23, 24, 29 and 30 use abbreviation OFDM without spelling it out.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21 and 27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 9,936,053, claim 1 of U.S. Patent No 9,264, 287 and claim 1 of U.S. Patent No 8,873,652. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 
           
US Patent 9,936,053
Instant Application 16/989,324
Claim 1  

A method for generating a physical layer (PHY) data unit for transmission via a communication channel, the method comprising: 

receiving, at a communication device, a plurality of information bits to be included in the PHY data unit

prior to encoding the information bits, adding, at the communication device, a number of first padding bits to the information bits; 

encoding, at the communication device, the information bits using one or more encoders to generate coded bits; 

after encoding the information bits, adding, at the communication device, second padding bits 

generating, at the communication device, the PHY data unit to include the coded bits.
Claims 21 and 27  

A method for generating a physical layer (PHY) data unit for transmission via a communication channel, the method comprising:

receiving a plurality of information bits to be included in the PHY data unit;


adding a number of padding bits to the information bits;


parsing the information bits to a number of encoders; encoding the information bits using the number of encoders to generate coded bits;

padding the coded bits; and


generating the PHY data unit to include the padded coded bits.


US Patent 9,964,287
Instant Application 16/989,324
Claim 1  



receiving a plurality of information bits to be included in the PHY data unit; 
adding a number of padding bits to the information bits; 

parsing the information bits to a number of encoders; 

encoding the information bits using the number of encoders to generate coded bits; 

padding the coded bits; and 

generating the PHY data unit to include the padded coded bits.
Claims 21 and 27  



receiving a plurality of information bits to be included in the PHY data unit;
adding a number of padding bits to the information bits;

parsing the information bits to a number of encoders; 

encoding the information bits using the number of encoders to generate coded bits;

padding the coded bits; and

generating the PHY data unit to include the padded coded bits.



US Patent 8,873,652
Instant Application 16/989,324
Claim 1  



receiving a plurality of information bits to be included in the PHY data unit; 

adding the number of padding bits to the information bits prior to encoding; 

parsing the information bits to a number of encoders; 

encoding the information bits to generate coded data bits, including encoding a last punctured block corresponding to at least one encoder differently from previous punctured blocks corresponding to the at least one encoder; and 

generating the PHY data unit to include the coded data bits.
Claims 21 and 27  



receiving a plurality of information bits to be included in the PHY data unit;

adding a number of padding bits to the information bits;

parsing the information bits to a number of encoders; 

encoding the information bits using the number of encoders to generate coded bits;
padding the coded bits; and



generating the PHY data unit to include the padded coded bits.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 22, 23, 24, 28, 29 and 30 is/are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph.  Claims 22, 23, 24, 28, 29 and 30 recites the limitation "…..the one or more encoding parameters…..” .  There is insufficient antecedent basis for this limitation in the claims and therefore scope of the claims is not clear.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claim(s) 21, 25-27 and 31-32 is/are rejected under 35 U.S.C. 103(a) as being un patentable over US Pre-grant publication US 2011/0119567 to Tu et al. (hereinafter Tu) in view of WIPO publication WO 2009/038353 to Lg et al. (hereinafter Lg)	
	

  	As to claims 21 and 27, Tu discloses a method for generating a physical layer (PHY) data unit for transmission via a communication channel, the method comprising:
 	receiving a plurality of information bits to be included in the PHY data unit (Tu; Fig.4; [0025] shows and discloses of receiving plurality of information bits. Fig.4: 400 corresponds to PHY data unit);
 	adding a number of padding bits to the information bits (Tu; Fig.4, [0025] shows and discloses a string of zeroes may be appended to the tail of each divided data string means adding a number of padding bits);
 	parsing the information bits to a number of encoders (Tu; [0006]; Fig.1 and 2 shows and discloses encoder parser are connected to plurality of FEC encoders);
 	encoding the information bits using the number of encoders to generate coded bits (Tu; [0006]; Fig.1, 2 and 4 shows and discloses encoders encoding plurality of information bits to generate code ward or coded bits);
  	Tu discloses a coded bits, but fails to disclose padding the coded bits. 
 	padding the coded bits (Lg; [55]; Fig.3-4 shows and discloses padding the coded bits); and
 	generating the PHY data unit to include the padded coded bits (Lg; [55]; Fig 4 shows and discloses output data stream from LDPC encoding corresponds to generated PHY data unit).
 	It is obvious for a person of ordinary skilled in the art to combine the before the invention was made. One would be motivated to combine the teachings in order to fill out the required number of bits by adding zeros in the coded bits. 

 	As to claims 25 and 31, the rejection of claim 21 as listed above is incorporated herein. In addition Tu-Lg disclose further comprising determining the number of encoders (Lg; Fig.3 and 4 shows number of encoders (i.e outer encoder, inner coder) are determined for data communication) ,
 	wherein the number of encoders for a particular system configuration is determined such that the number of encoders does not result in a non-integer number of data bits per encoder for each OFDM symbol of the PHY data unit (Lg; Fig.3 and 4 shows number of encoders (i.e outer encoder, inner coder) are determined for data communication. Lg; [9]-[10] discloses OFDM symbol of the PHY data unit). 

 	As to claims 26 and 32, the rejection of claim 21 as listed above is incorporated herein. In addition Tu-Lg disclose wherein each of the encoders of the number of encoders includes a binary convolutional coding (BCC) encoder (Tu; [0005] discloses binary convolutional code (BCC) channel coding)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478